DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with Isadora F. Bielsky on 05/03/2022.

Claims:
4.	Please replace claim 25 as follows:

25.
--
A use of the microcapsule type thermochromic pigment according to claim 1 .
--

Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1 a microcapsule type thermochromic pigment, comprising a core material and a wall material wrapping the core material, 
 	wherein the core material comprises the following components: a leuco dye, a developer, a stearic acid 2-[4-(phenylmethoxy)phenyl]ethyl ester and an antioxidant; the antioxidant is antioxidant 168; 
 	the wall material is self-emulsifying polyurethane or self-emulsifying epoxy resin, 
 	the microcapsule type thermochromic pigment is prepared by the method comprising the following steps: 
 	mixing raw materials of the core material, and then melting to obtain a molten mixture; 
 	mixing the molten mixture with raw material of the wall material and a cosolvent, then adding to water, subjecting them to an emulsification, to obtain an emulsion, wherein the raw material of the wall material is self-emulsifying polyurethane prepolymer or self-emulsifying epoxy resin prepolymer; and 
 	mixing the emulsion with a crosslinking-curing agent and subjecting the resulting mixture to a curing to obtain a microcapsule type thermochromic pigment in the slurry; 
 	wherein the cosolvent is ethyl acetate or chloroform; and 
 	the crosslinking-curing agent is selected from the group consisting of diethylenetriamine, ethylene diamine, triethylene tetraamine, tetraethylene pentamine or 593 curing agent.

6.	U.S. Patent application publication number 2004/0077743 to Senga et al. disclosed a similar invention (see Abstract). Unlike in the instant application, Senga et al. are silent about “wherein the core material comprises the following components: a leuco dye, a developer, a stearic acid 2-[4-(phenylmethoxy)phenyl]ethyl ester and an antioxidant; the antioxidant is antioxidant 168; the wall material is self-emulsifying polyurethane or self-emulsifying epoxy resin, wherein the cosolvent is ethyl acetate or chloroform; and the crosslinking-curing agent is selected from the group consisting of diethylenetriamine, ethylene diamine, triethylene tetraamine, tetraethylene pentamine or 593 curing agent”. Senga et al. are also silent about the specific preparation method of the microcapsule type thermochromic pigment as disclosed in the instant application. 

7.	Chinese patent application publication number 105308150 to Ono also disclosed a similar invention (see Abstract). Unlike in the instant application, Ono is silent about “wherein the core material comprises the following components: a leuco dye, a developer, a stearic acid 2-[4-(phenylmethoxy)phenyl]ethyl ester and an antioxidant; the antioxidant is antioxidant 168; the wall material is self-emulsifying polyurethane or self-emulsifying epoxy resin, wherein the cosolvent is ethyl acetate or chloroform; and the crosslinking-curing agent is selected from the group consisting of diethylenetriamine, ethylene diamine, triethylene tetraamine, tetraethylene pentamine or 593 curing agent”. Ono is also silent about the specific preparation method of the microcapsule type thermochromic pigment as disclosed in the instant application.

8.	The disclosure of the instant application is pertinent because the microcapsule type thermochromic pigment produced by the disclosed preparation method can be used for making thermal erasable pens, rubbing pens, friction pens, thermal decolorization pens and high temperature decolorization pens, directly without post-treatment processes such as centrifugal separation and drying, and does not contain volatile toxic substances.

9.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore, the instant application has been deemed allowable over the prior art of record.

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853